           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

TERRELLE A. TULLIS,
       Plaintiff,
v.                                                   Case No. 4:19-cv-221-AW-HTC
MARK S. INCH, et al.,
     Defendants.
_______________________________/
                             ORDER OF DISMISSAL

       This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated July 25, 2019 (ECF No. 10). There have been no

objections filed. I have determined that the Report and Recommendation should be

adopted.

       Accordingly, it is now ORDERED as follows:

       1. The Magistrate Judge’s Report and Recommendation (ECF Doc. 10) is

adopted and incorporated by reference in this order.

       2. Plaintiff’s claims against Defendants Kirkland, Inch, and Strong are

DISMISSED         without   prejudice   under   28    U.S.C.   §   1915A(b)(1)   and

§ 1915(e)(2)(B)(ii), for Plaintiff’s failure to state a claim on which relief may be

granted.

       3. The clerk is directed to terminate Kirkland, Inch, and Strong as defendants

in this action.

                                          1
SO ORDERED on December 2, 2019.

                         s/ Allen Winsor
                         United States District Judge




                            2
